The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 10, 2014

                                     No. 04-13-00338-CR

                                  Elias Esequiel VASQUEZ,
                                           Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. 11-CRS-270
                         Honorable Ana Lisa Garza, Judge Presiding


                                       ORDER
     The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED IN
PART. The Appellant’s brief is due July 9, 2014. No further extensions of time will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court